DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 02/21/2022 has been entered. Claims 1-3 and 7-9 are still pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horiike (US 9292188) in view of Zhao (US 20160154887).

Regarding claim 1, Horiike teaches an information processing apparatus (fig. 1) comprising: 
A processor (cpu in fig. 1) configured to:

 perform control such that when a display target representing the extracted specific item is moved in a direction from one end of a screen toward the other end of the screen opposing the one end (col.12 Lines:1-5) highlighting of the content… when the content satisfying the specific condition is displayed in the scroll display, the content is stopped at a predetermined stop position). Col.12 Lines: 55-65: the stop position is set to the top end in a scroll direction). and displayed (fig. 4), the display target is displayed in a highlighted manner (col.11 Lines:60-65: displayed content satisfies the specific condition, the content is displayed with enlargement, or the display color is changed, for example, to perform highlighting of the content).
wherein the history information includes information indicating the number of times that the setting value has been set, the information being recorded in association with the at least one or more items (col. 13 Lines:15-20: the condition is that the address is used the predetermined times or more during the predetermined period and fig. 12), and wherein the history information further includes identification information for identifying an operator who has set the setting value, the identification information being recorded in association with the at least one or more items (col.13 Lines:20-30:the user is authenticated, and the condition can be determined to usage history for each user about whether the authenticated user uses the address during a certain period… and col. 13 Lines:15-20: the condition is that the address is used the predetermined times or 
Horiike does not explicitly disclose a total sum of the numbers of times that a plurality of operators, Zhao teaches a total sum of the numbers of times that a plurality of operators (p0041: the popularity score indicates a count of the number of times, in total, that a particular content item has been consumed by all users).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Horiike, to include a total sum of the numbers of times that a plurality of operators, in order to assist users to locate content that may be of particular interest to that user suggested by Zhao (p0001).

Claim 9 has been analyzed and rejected with regard to claim 1 and in accordance with Horiike’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (col.2, lines 60-65). 

Regarding claim 2, Horiike teaches the information processing apparatus according to claim 1, wherein the extracting unit extracts a plurality of specific items from among the at least one or more items, and wherein the display controller performs .

Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horiike in view of Zhao as applied to claims 2/6 above, and further in view of Goenka et al. (US 20200042652).

Regarding claim 3, Horiike teaches the information processing apparatus according to claim 2, wherein the display controller performs control such that the plurality of display targets are displayed in the highlighted (col.12 Line:50-60: when a plurality of pieces of content satisfying the specific condition becomes display target, several pieces of content may be stopped and displayed at the stop position ) manner in different states. 
Horiike in view Zhao does not teach items display in the highlighted maker in different states.
Goenka teaches items display in the highlighted maker in different states (p0132: list items 636 may be different than a second format (e.g., a color, a size, a font, etc.) of a second set of list items..).


Regarding claim 7, Horiike in view of Zhao and Goenka teaches the information processing apparatus according to claim 6, wherein the extracting unit extracts a plurality of specific items in accordance with the total sum of the numbers of times that the plurality of operators have set the setting values (Horiike: col.12 Line:50-60: when a plurality of pieces of content satisfying the specific condition becomes display target, several pieces of content may be stopped and displayed at the stop position and col.11 Lines:60-65:displayed content satisfies the specific condition, the content is displayed with enlargement, or the display color is changed, for example, to perform highlighting of the content), and wherein the display controller performs control such that a plurality of display targets representing a plurality of items are displayed in the highlighted manner in different states in accordance with the plurality of operators (Goenka: p0123). 
The rational applied to the rejection of claim 6 has been incorporated herein.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horiike in view of Zhao as applied to claim 1 above, and further in view of Yamano (US 20120092278).

Regarding claim 8, Horiike in view of Zhao does not teach the information processing apparatus according to claim 1, wherein the display controller performs control such that when an operation for moving a list of the items from the one end of the screen toward the other end of the screen is stopped, displaying the specific item in the highlighted manner is stopped. 
Yamano teaches the information processing apparatus according to claim 1, wherein the display controller performs control such that when an operation for moving a list of the items from the one end of the screen toward the other end of the screen is stopped, displaying the specific item in the highlighted manner is stopped (p0111). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Horiike, and to include wherein the display controller performs control such that when an operation for moving a list of the items from the one end of the screen toward the other end of the screen is stopped, displaying the specific item in the highlighted manner is stopped, in order to correct word candidate estimated from mistakenly entered characters suggested by Yamano (p0005)

Response to Arguments
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection. 

Regarding to claim rejections for 35 USC § 112
The claim rejections are removed because of the claim amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677